DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “a pair of fixed terminals including a fixed contact”.  The relationship between the pair of terminals and the fixed contact is unclear, are there two terminals with one contact attached to one of the terminals, are both terminals attached to the fixed contact or does each terminal include a fixed contact?  For Examination purposes this will be interpreted as “a pair of fixed terminals each including a fixed contact”, meaning there are two fixed contacts.
Claim 1 recites “the fixed terminal”.  It is unclear which fixed terminal of the pair of fixed terminals is being referred to?  For Examination purposes this will be interpreted as “the fixed terminals”.
Claims 2-6 inherit the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, deficiency from parent claim 1.
Claim 6 recites “the fixed terminal”.  It is unclear which fixed terminal of the pair of fixed terminals is being referred to?  For Examination purposes this will be interpreted as “the fixed terminals”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isozaki et al. [US 2015/0034600].
Claim 1, as best understood, Isozaki et al. discloses an electromagnetic relay [10] comprising: a pair of fixed terminals [115; figures 1 and 4(a)] each including a fixed contact [118]; a movable contact piece [130] including a movable contact [130, the entire movable contact piece is conductive and acts as movable contract ] disposed facing the fixed contacts, the movable contact piece being movable in a first direction [down with regards to figure 1] in which the movable contact [130] contacts the fixed contacts [118] and in a second direction [up with regards to figure 1] in which the movable contact separates from the fixed contacts; and a magnet portion [220] configured to generate a magnetic field for extending an arc generated between the fixed contacts [118] and the movable contact [130], wherein at least one of a first-direction-side corner portion on a first direction side of the fixed terminals [115] located in an arc extension direction [figure 3] in which the arc is extended or a second-direction-side corner portion on a second direction side of the movable contact piece [130] located in the arc extension direction has a chamfered shape [figure 3, both fixed terminals have tapered corners 118c and moveable contact piece has tapered corners 103c] in a range where the arc passes through [figure 3, 150 denotes metal vapor created by arc , the arc is represented by a dark lines extending from the contacts but is not labeled, see annotated figure 3 below].

    PNG
    media_image1.png
    554
    588
    media_image1.png
    Greyscale

Claim 2, as best understood, Isozaki et al. discloses the electromagnetic relay according to claim 1, wherein at least one of a second-side-direction corner portion on a second direction side of the fixed terminal located in the arc extension direction or a first-direction-side corner portion on a first direction side of the movable contact piece located in the arc extension direction has a chamfered shape in the range where the arc passes through [figure 3].
Claim 3, as best understood, Isozaki et al. discloses the electromagnetic relay according to claim 1, wherein the chamfered shape is a C-chamfered shape or an R-chamfered [figure 9]. 
Claim 4, as best understood, Isozaki et al. discloses the electromagnetic relay according to claim 1, wherein at least one of a surface of the fixed terminal located in the arc extension direction or a surface of the movable contact piece located in the arc extension direction has an R shape [figure 9] as a whole in the range where the arc passes through [figure 4(a), the tapper extends the entire length of the contact portion].
Claim 5, as best understood, Isozaki et al. discloses the electromagnetic relay according to claim 1, wherein at least one of the fixed terminal [115] or the movable contact piece [130] includes a stop portion [122; figure 4(a)] configured to stop a movement of an end portion of the arc, and the stop portion is disposed on the first direction side of the fixed terminal or on the second direction side of the movable contact piece [figure 1].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Isozaki et al. [US 2015/0034600] in view of Fuji [JP 2015028934 A]
Claim 3, as best understood, Isozaki et al. discloses the electromagnetic relay according to claim 1, with various chamfered shapes [figures 3, 9 and 10] but fails to teach that the chamfered shape is a C-chamfered shape.
Fuji teaches an electromagnetic relay wherein fixed terminals [121a/121b] and movable contact [151a/151b] have various combinations chamfered shapes [figures 7-15] wherein figure 11 show an R-chamfered shape on the fixed contact [112a/112b] and figure 15 shows a C-chamfered shape on the fixed contact [112a/112b], wherein a C-chamfered shape that causes the arc [130] will wrap around to the flat surfaces of the contact base portions 112a and 112b, thereby ensuring a longer arc length [translation document middle of page 6 paragraph bringing “The ninth modification”].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a C-chamfered shape in the electromagnetic relay of Isozaki et al. as taught by Fuji in order to further enlarge the arc the length [Fuji middle of page 6 paragraph bringing “The ninth modification”].
Claim 6, as best understood, Isozaki et al. discloses the electromagnetic relay according to claim 2, wherein the fixed terminals [115] includes a first fixed terminal [115 left in figure 1] including a first fixed contact [118a left in figure 1] and a second fixed terminal [115 right in figure 1] including a second fixed contact [118a right in figure 1], the movable contact piece [130] includes a first movable contact [13a left in figure 1] disposed facing the first fixed contact [118a left in figure 1] and a second movable contact [130a right in figure 1] disposed facing the second fixed contact [118a right in figure 1], the first fixed contact is an anode contact, the first movable contact is a cathode contact, the first fixed terminal has the first-direction-side and second-direction-side corner portions of the fixed terminals such that the first-direction-side and second-direction-side corner portions of the fixed terminals are located in the arc extension direction with respect to the first fixed contact [figures 1 and 3], the movable contact piece [103] has the first-direction-side and second-direction-side corner portions of the movable contact piece such that the first-direction-side and second-direction-side corner portions of the movable contact piece are located in the arc extension direction with respect to the first movable contact [103a; figures 1 and 3], 
Isozaki et al. fails to teach that the chamfered shapes of the first-direction-side and second-direction-side corner portions of the movable contact piece are larger than the chamfered shapes of the first-direction-side and second-direction-side corner portions of the fixed terminals.
Fuji teaches an electromagnetic relay wherein fixed terminals [112a/112b] and movable contact [151a/151b] have various combinations chamfered shapes [figures 7-15], specifically wherein figure 11 teach that the chamfered shapes [172] of the first-direction-side and second-direction-side corner portions of the movable contact piece [151a/151b] are larger than the chamfered shapes [182] of the first-direction-side and second-direction-side corner portions of the fixed terminals [121a/12ab].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the chamfered shapes of the first-direction-side and second-direction-side corner portions of the movable contact piece are larger than the chamfered shapes of the first-direction-side and second-direction-side corner portions of the fixed terminals of Fuji in the electromagnetic relay of Isozaki et al. in order to adjust eh path the arc is extended ands since simple substitution of one known element for another [the various chamfer geometries disclosed by Fuji], producing a predictable result, renders the claim obvious.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD ROJAS/Primary Examiner, Art Unit 2837